Third District Court of Appeal
                              State of Florida

                       Opinion filed November 2, 2016.

                              ________________

                               No. 3D16-1684
                         Lower Tribunal No. 14-31994
                             ________________


                              Peter M. Vujin,
                                  Appellant,

                                         vs.

           U.S. Bank National Association, As Trustee, etc.,
                                   Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Migna Sanchez-
Llorens, Judge.

     Peter M. Vujin, in proper person.

     Buckley Madole, P.C., and J. Chris Abercrombie (Tampa), for appellee.

Before WELLS, SHEPHERD and SCALES, JJ.

     PER CURIAM.



  ON APPELLANT’S MOTION SEEKING REHEARING, CLARIFICATION,
          AND CERTIFICATION OF ORDER OF DISMISSAL
         While the abbreviated record before this Court is unclear, it appears that

Peter M. Vujin, the Appellant and defendant below, was served via publication in

this foreclosure case. Appellant apparently filed a motion to quash service and, on

January 27, 2016, the trial court conducted a hearing and entered an order denying

Appellant’s motion without prejudice. According to Appellant, this January 27,

2016 appealable, non-final order1 was not served on Appellant until March 16,

2016, obviously too late for Appellant to have timely appealed this order.2

         Again, while not entirely clear from the record, it appears that, on March 23,

2016, Appellant filed a motion seeking reconsideration of the trial court’s January

27, 2016 order. The trial court denied this motion for reconsideration on June 15,

2016, for reasons apparently articulated at the June 15th hearing (the transcript has

not been provided to us). Appellant has sought to appeal this June 15th order.

After providing the parties with an opportunity to brief the jurisdictional issue, we

dismissed Appellant’s appeal because we lack jurisdiction to review this June 15th

non-appealable interlocutory order. Stok v. Cabrera, 774 So. 2d 824 (Fla. 3d DCA

2000) (Mem); Fla. R. App. P. 9.130(a)(3).

         We, therefore, deny Appellant’s instant motion seeking rehearing,

clarification and certification of our dismissal order.

1   See Fla. R. App. P. 9.130(a)(3)(C)(i).
2 Appellant is not precluded from challenging this order at the conclusion of the
case. See Fla. R. App. P. 9.110(h).

                                             2
3